179 U.S. 443 (1900)
RAU
v.
BOSWORTH, RECEIVER.
No. 13.
Supreme Court of United States.
Argued October 24, 25, 1899.
Decided December 17, 1900.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Mr. Burton Hanson for Rau.
Mr. Bluford Wilson for Bosworth.
MR. JUSTICE WHITE delivered the opinion of the court.
This is another of the claims in intervention which originated from the fire in a railroad yard at East St. Louis on the night of October 28, 1894, referred to in the opinion just delivered in Huntting Elevator Company v. Bosworth, No. 12 of this term. The claim of Rau was for the value of two cars of barley shipped from Wykoff, Minnesota, consigned to the Orthwein Grain Company, St. Louis, to be sold for the account of the consignor. The cars were delivered by a connecting carrier to the Peoria Company and were deposited on its tracks in a portion of the Terminal Association yards at East St. Louis on the *444 afternoon of October 25, 1894. While so held, awaiting orders for further movement, the cars and contents were destroyed by the fire in question.
The Circuit Court of Appeals reversed a decree which had been entered by the Circuit Court in favor of the claimant. Applying the principles declared in the opinion delivered in the Huntting Elevator Company case,
The decree of the Circuit Court of Appeals must be reversed and the decree of the Circuit Court of the United States for the Southern District of Illinois affirmed.